  Case: 1:14-cv-07417 Document #: 310 Filed: 10/17/18 Page 1 of 7 PageID #:9727



                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

PEERLESS NETWORK, INC., et al.,                     )
                                                    )
       Plaintiffs,                                  )
                                                    )    No. 14 C 7417
      vs.                                           )
                                                    )    Judge Thomas M. Durkin
MCI COMMUNICATIONS SERVICES, INC.,                  )
VERIZON SERVICES CORP., and VERIZON                 )
SELECT SERVICES, INC.,                              )
                                                    )
        Defendants.                                 )

                     MEMORANDUM OPINION AND ORDER

      On March 16, 2018, the Court entered a Memorandum Opinion and Order

granting in part Peerless’s motion for partial summary judgment. R. 243. On July 27,

2018, the Court entered final judgment on Counts I through V in favor of Peerless in

the amount of $48,456,131.66 and entered a declaratory judgment on Count XI. R.

270. On August 7, 2018, the Court granted Verizon’s motion for approval of

supersedeas bond and stayed judgment as to Counts I through V pending appeal. R.

277. The parties now dispute whether the declaratory judgment on Count XI can

similarly be stayed pending appeal.

      Verizon has filed a motion to stay under Federal Rule of Civil Procedure 62(d).

R. 278. Peerless has filed a separate motion to enforce the judgment under Rule 70.

R. 299. For the following reasons, the Court denies Verizon’s motion and grants

Peerless’s motion.
  Case: 1:14-cv-07417 Document #: 310 Filed: 10/17/18 Page 2 of 7 PageID #:9728



                                      Analysis

          A. Verizon’s Motion to Stay Declaratory Judgment Under Rule 62

      “Rule 62(d) of the Federal Rules of Civil Procedure allows an appellant to

obtain an automatic stay of execution of judgment pending appeal by posting a bond.”

Dillon v. City of Chicago, 866 F.2d 902, 904 (7th Cir. 1988). In general, Rule 62(d) is

applied only to money judgments and in determining whether Rule 62(d) applies, the

Court focuses on the nature of the relief ordered, not simply on the form of the

judgment. See Hebert v. Exxon Corp., 953 F.2d 936, 938 (5th Cir. 1992) (stating that

“[t]he applicability of Rule 62(d) turns not on that distinction [between declaratory

and money judgments], but on whether the judgment involved is monetary or

nonmonetary,” and concluding that since the district court’s declaratory judgment

bound a party to pay a “specific sum” of money, Rule 62(d) applied); Donovan v. Fall

River Foundry Co., Inc., 696 F.2d 524, 526 (7th Cir. 1982) (stating that Rule 62(d)

procedure “makes little sense as applied to an order to do, rather than an order to

pay”); Frommert v. Conkright, 639 F. Supp. 2d 305, 309 (W.D.N.Y. 2009) (applying

Rule 62(d) where the relief ordered was “indisputably monetary in nature: defendants

were ordered to pay the plaintiffs money”).

      Peerless’s Count XI claim for a declaratory judgment requested the Court to

declare as follows:

      (a) Peerless has lawfully charged Verizon for services rendered in the
      provision of interstate access services, either pursuant to the Switched
      Access Agreement, Peerless’ currently effective and duly filed federal
      Interstate Access Services tariff, or in accordance with the principles of
      equity.



                                          2
  Case: 1:14-cv-07417 Document #: 310 Filed: 10/17/18 Page 3 of 7 PageID #:9729



      (b) Verizon has violated Peerless’ currently effective and duly filed
      federal Interstate Access Services tariff, by refusing and failing to pay
      interstate access service charges and associated late fees, either as set
      forth in these tariffs or as established as a matter of equity.

      (c) Verizon is obligated to make timely payment of these charges and
      late fees as said charges become due.

R. 73 ¶ 102. In granting Peerless’s declaratory judgment, the Court recognized that

Verizon had asserted several counterclaims alleging that Peerless should have been

billing for certain switched access charges at a different rate. R. 243 at 25-30, 29-31.

The Court held that Verizon could not engage in self-help by unilaterally declaring

Peerless’s Tariff unlawful and then withholding payments required to be made under

it without seeking either a court’s or the FCC’s declaration that the Tariff was

unlawful. Id. at 34. Accordingly, the Court referred Verizon’s counterclaims to the

FCC and granted Peerless’s Counts I through V for past-due charges.

      Verizon now argues that the Court’s order was an “order to pay” rather than

an “order to do,” implicating Rule 62(d)’s allowance of an automatic stay. The Court’s

order was not an order to pay. The declaratory judgment order declared Peerless’s

Tariff legally effective and ordered Verizon to comply with it. Although the holding

inevitably orders Verizon to pay through its compliance with the Tariff, the Tariff

governs the charges and how Verizon may dispute those charges. This is so because

the amount charged by Peerless every month varies based on the quantity of calls

routed through Peerless’s network. As a result, the monetary value of the judgment

cannot be easily calculated, precluding the availability of a stay. See Frommert, 639

F. Supp. 2d at 310 (listing cases turning on whether the declaratory judgment “can

be calculated and secured with relative ease” for purposes of a stay under Rule 62(d)).
                                           3
   Case: 1:14-cv-07417 Document #: 310 Filed: 10/17/18 Page 4 of 7 PageID #:9730



       Further, a stay of the declaratory judgment may not adequately compensate

Peerless. See Hebert, 953 F.2d at 938 (“Courts have restricted the application of Rule

62(d)’s automatic stay to judgments for money because a bond may not adequately

compensate a non-appealing party for loss incurred as a result of the stay of a non-

money judgment”). Peerless is required by law to exchange telephone calls with

Verizon, regardless of whether Verizon pays the full amount charged under the Tariff.

Peerless represents that Verizon has refused to pay a significant portion of the

charges (almost 50%) and has refused to follow the dispute procedures outlined in the

Tariff. As a result, Peerless is not fully compensated for the services it provides,

despite the Tariff’s deemed lawful status. Stay of the declaratory judgment would

allow Verizon to continue withholding a significant amount of the charges without

providing any reason to Peerless for its doing so. Verizon’s motion to stay the

declaratory judgment is denied.

          B. Peerless’s Motion to Enforce Judgment Under Rule 70

       In conjunction with Verizon’s motion to stay the declaratory judgment action,

Peerless filed a motion to enforce the judgment under Rule 70. Rule 70 allows the

Court to order Verizon to comply with its previous order. Fed. R. Civ. P. 70(a). The

Rule also allows the Court to hold Verizon in contempt for its failure to comply. Fed.

R. Civ. P. 70(e).

       Verizon does not substantively dispute Peerless’s motion to enforce the

judgment. Instead, it argues that Peerless’s motion is premature because if the Court

denies Verizon’s motion to stay, it will “of course” abide by the declaratory judgment



                                          4
    Case: 1:14-cv-07417 Document #: 310 Filed: 10/17/18 Page 5 of 7 PageID #:9731



and not withhold payment based upon the disputes Verizon raised in its

counterclaims. R. 301 at 5. Verizon has had numerous opportunities to comply with

the Tariff and has consistently failed to do so. In fact, the crux of Peerless’s lawsuit

and the Court’s order on summary judgment concerned this very conduct. Verizon’s

continued attempt to delay paying Peerless for services Peerless has already provided

necessitates granting Peerless’s motion to enforce.

       However, that does not mean Verizon must pay whatever amounts Peerless

bills without any basis in the Tariff or the services provided. But if Verizon chooses

to dispute any portion of the invoice, it must dispute those charges in accordance with

the Tariff’s terms. That includes providing Peerless with a timely notice of what the

disputed charges are with “sufficient documentation to investigate the dispute,

including account number under which the bill was rendered, the date of the bill, and

the specific items on the bill being disputed.” R. 301-2, Peerless Tariff No. 4, Section

3.6.3(A). 1 If the parties still cannot reach an agreement, Verizon may file a complaint

with the FCC. As the Court stressed in its summary judgment order, however,

Verizon may not continue to withhold payment on a unilateral basis.

       The parties also dispute whether Verizon must comply with the Tariff’s terms

for the period between February 6, 2018 (the judgment encompasses stipulated

damages through the invoice dated February 5, 2018), and August 10, 2018 (the date



1According to that section, “[a]ll bills are presumed accurate, and shall be binding on
the Customer unless notice of the disputed charge(s) is received by the Company
within 90 days (commencing 5 days after such bills have been mailed or otherwise
rendered per the Company’s normal course of business).”

                                           5
  Case: 1:14-cv-07417 Document #: 310 Filed: 10/17/18 Page 6 of 7 PageID #:9732



the declaratory judgment went into effect). Verizon attempts to avoid paying the

disputed charges during those months at all through procedural technicalities. See

R. 301 at 7-8. Verizon argues that the final judgment amount included only charges

through February 5, 2018 and that the Court lacks jurisdiction to amend that amount

to include later dates. It also argues that the declaratory judgment did not go into

effect until August 10, 2018 and therefore, it is not obligated to follow the Court’s

order before that date. Verizon’s argument reflects another attempt to avoid paying

Peerless for services Peerless has already provided through a filed Tariff (which

Verizon chose not to contest during the appropriate period). While the Court will not

add those charges to the bond, it orders Verizon to follow the dispute procedures as

discussed in the Tariff for those charges as well. Verizon’s attempt to avoid those

charges altogether is not taken in good faith.

      If Verizon continues to evade the Tariff’s terms, the Court will hold a show

cause hearing to demonstrate why Verizon should not be held in contempt for

continuously failing to comply with the Court order regarding Peerless’s Tariff.

Peerless’s motion to enforce is therefore granted.

                                    Conclusion

      For the foregoing reasons, the Court denies Verizon’s motion to stay the

declaratory judgment (R. 278). The Court grants Peerless’s motion to enforce

judgment (R. 299).




                                          6
  Case: 1:14-cv-07417 Document #: 310 Filed: 10/17/18 Page 7 of 7 PageID #:9733



                                           ENTERED:



                                           Honorable Thomas M. Durkin
Dated: October 17, 2018                    United States District Judge




                                       7
